Citation Nr: 1536364	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for chronic bronchitis, with chronic obstructive pulmonary disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active service from September 1962 to March 1963.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The December 2011 Board remand referred the Veteran's claim for a total rating for compensation purposes based upon individual unemployability (TDIU) for initial consideration.  A September 2013 rating decision denied the claim.  Nevertheless, the claim of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claim.  Therefore, the Veteran need not separately appeal that issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).

The issues of entitlement to service connection for depression and a heart disability and entitlement to a non-service-connected pension have been raised by the record in July 6, 2015 supplemental claim and a June 8, 2012 statement, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that there is outstanding evidence potentially pertinent to the Veteran's appeal that must be associated with the record prior to adjudication of the claims.  

In June 2012, the Veteran submitted a VA Forms 21-4142 authorizing VA to obtain private treatment records from Holy Ridge Health Care Family Clinic, Coastal Neurosurgical & Spine, and Coastal Pulmonary Medicine PA.  In an August 2012 correspondence, the Veteran noted that he received treatment from Dr. Thomas Emedlin, Dr. Adam Brown, Dr. John Butler, and Dr. Wilm and that he had applied for Home Care Services from St. Mary's Home Care Services.  Additionally, on his VA Form 21-8940, the Veteran indicated that he had received treatment from Dr. Pridgen at the Cape Fear Wilmington Hospital in July 2012.  To date, these treatment records have not been associated with the record.  While the Board acknowledges that Coastal Neurosurgical & Spine and Drs. Emedlin, Brown, and Butler appear to be neurologists, the Veteran did not indicate that these treatment providers were limited to his non-service connected back disability.  Accordingly, as noted in the June 2015 Appellant's Brief, the Board cannot exclude the possibility that these treatment records from those providers may contain pertinent evidence.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In an August 2012 correspondence, the Veteran also indicated that his bronchitis and chronic obstructive pulmonary disorder (COPD) had worsened.  In March 2014 and June 2015 correspondences, the Veteran's representative noted that the Veteran's symptoms had worsened and requested a contemporaneous examination.  In light of the Veteran's assertion that his COPD has worsened, the Board finds that a contemporaneous examination is warranted.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, VA treatment records for the Veteran dated from January 2013 to present must be obtained.

The Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated or outstanding treatment records pertaining to his service connected bronchitis and COPD, to include Holy Ridge Health Care Family Clinic, Coastal Neurosurgical & Spine, Coastal Pulmonary Medicine PA, Dr. Thomas Emedlin, Dr. Adam Brown, Dr. John Butler, Dr. Wilm, Dr. Pridgen, St. Mary's Home Care Services, and the Cape Fear Hospital in Wilmington.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected bronchitis and COPD.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary testing or studies, to include pulmonary function tests, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must state whether cor pulmonae, right ventricular hypertrophy, or pulmonary hypertension are present, or if the record shows episodes of acute respiratory failure.  The examiner must state whether the Veteran requires outpatient oxygen therapy.   

The examiner must address the impact the Veteran's service-connected bronchitis and COPD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2015) is not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU rating.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

